DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 10/13/2022.
 	Claims 1, 5 and 6 are pending. Claims 5 and 6 are withdrawn as directed to non-elected subject matter, there being no allowable generic or linking claim.
This application claims priority to and the benefit of Korean Patent Application No. 10-2017-0172855, filed on December 15, 2017, and Japanese Patent Application No. 2017-240499, filed on December 15, 2017, the translation of the priority documents have been filed and are sufficient to demonstrate support for the instantly filed claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (EMBO Mol Med, 2015, pages 510-525; see entire document) in view of Meis et al (US 20130189741). This rejection is maintained for reasons of record. 
Oh teaches methods of culturing dopaminergic neurons. The method entails culturing neural precursor cells (NPC) cells under conditions to differentiate them (page 520, col 2). This method requires cell culture conditions to differentiate wherein after the 5th day, the cells were transfected with Nurr1 and FoxA2 (page 514, col 1). 
To test the therapeutic potential of forced Nurr1/Foxa2 expression, we used primary mDA neuron–glia cultures derived from the mouse VM (Fig 3A), which reflect the in vivo cellular composition and environment of the midbrain. The cultures were transduced with lentiviruses expressing Nurr1, Foxa2, Nurr1 + Foxa2, or control empty vector (control). Numbers of DA neurons 5 days after transduction (days in vitro, DIV 15) were significantly increased in the Nurr1- or Foxa2-transduced cultures. The number of viable DA neurons was the greatest after transduction of Nurr1 + Foxa2 (control, 1,136 _ 819; Nurr1, 1,533 _ 19; Foxa2, 1,766 _ 21; Nurr1 + Foxa2, 1,939 _ 22 cells/well, n = 4 culture wells in each group). Numbers of TH+ DA neurons decreased with increasing H2O2 dose. Introduction of Nurr1 and Foxa2 additively or synergistically prevented the H2O2-induced loss of TH+ cells (Fig 3B, left). Nurr1 and Foxa2 exerted a similar protective effect against the parkinsonism toxins MPP+ and 6-hydroxydopamine (6-OHDA) (Fig 3B, middle and right).

The method of preparing mDA-neuron-glia cultures is detailed on page 520, col 2 and in Yi et al). 

mDA neurons expressing endogenous Nurr1 and Foxa2 were derived from short-term expanded VM-NPC cultures as described previously (Yi et al, 2014).

Differentiation of NPCs was induced by withdrawing bFGF and EGF for 5-7 days (Yi, col 2 of page 769).

Missing is use of mRNA to cause this final differentiation step. However, Meis et al teach methods of reprogramming cells using mRNA transfections daily (see e.g. ¶0024). The method includes steps of producing dopaminergic neuron cells by use of FOXA2 and NURR1 (see e.g. ¶0104). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to substitute the transfection steps of Oh et al with that of Weiss using mRNA daily. Such a modification would have resulted in a method encompassed by claim 1. Oh teaches use of NPC cells that are differentiated and then introduced with Nurr1 and FoxA2 wherein Weiss provide an alternative and improved method of transduction using mRNA at intervals. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow cells with improved properties. 

Response to Arguments
Applicants arguments are two-fold. First, applicants argue that Meis doesn’t teach differentiation of neural stem cells or neural progenitor cells nor 5 days of culture. This is irrelevant as the Meis reference is not provided to teach use of neural stem cells or progenitor cells or 5 days of culturing. These teachings are provided for by Oh et al. Meis et al teach that mRNA can be used to transduce cells for development into dopaminergic cells. 
Secondly, applicants summarize statements from the Declaration and argue that by transfecting the target cells after 5 days, at an interval of 1 day, the method enables preparing and maintaining mature and functional dopamine neurons without causing apoptosis. These comments are made in reference to Example 4 which details the increase in viability of cells that are differentiated for 7 days prior to transfection (Fig 6) as compared to cells transfected prior to differentiation (Fig 5). To this end, applicants argue that these results based in transfecting after  5 days of differentiation at an interval of 1 day are unexpected. Applicants provide an additional experiment which appears is to be desired to show that mRNA transfection into fibroblasts does not induce their differentiation into fibroblasts. 
These arguments are not persuasive as the rejection establishes that NPC cells differentiated into mDA cells are stabilized by transfection with Nurr1 and FoxA2. The NPC cells were transfected after 7 days of differentiation into neural cells. Hence, one would expect introduction of NURR1 and FOXA2 into NPC cells following differentiation into dopaminergic neural cells to generate an expected result of stabilized cells. The only difference between the claims and Oh et al is that Meis as a secondary reference is specifically directed to means of daily transfection of mRNA (see e.g. ¶0052 and 0269). Meis develops a method to allow for repeated transfection without compromising cellular viability regardless of cell type. 
For example, the Applicants have used the RNase III treatment method routinely for preparation of mRNAs encoding different transcription factors that were repeatedly or continuously transfected into human or animal cells for use in reprogramming the cells from one state of differentiation to another, without encountering unexpected problems. The Applicants were surprised that, as described in EXAMPLE 23, the RNase III treatment was necessary for reprogramming of mouse mesenchymal stem cells to myoblast cells using modified mRNA encoding MYOD.

Hence, these results do not demonstrate any results except those that would have been expected. As well, mRNA is a preferable molecule for transfecting cells- it is less immunogenic, translates easily into the protein without need for transcription. And applicants have not demonstrated that the use of mRNA provided an unexpected result compared to DNA.
The Declaration under 37 CFR 1.132 filed 10/13/2022 is insufficient to overcome the rejection of claims based upon Oh in view of Meis as set forth in the last Office action because:  of reasons above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633